Citation Nr: 1336346	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of 10 percent for a right knee disability (strain and patellofemoral syndrome). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active military duty from March 2002 to September 2005. 
The appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, granting service connection for right knee strain and assigning a 10 percent initial rating.  

The issue on appeal was previously remanded by the Board in  May 2011 for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain a VA examination to ascertain the current level of severity of the right knee disability.  This was accomplished, and the claim was readjudicated in a June 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

At the time of the May 2011 Board remand, the issues on appeal included service connection for right and left hip disorders.  During the course of the remand development, service connection for right and left hip disorders was granted in an August 2012 rating decision; accordingly, those issues are no longer on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 110 degrees with pain, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a disability rating higher than 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing                       regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right knee disorder, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, and statements from the Veteran and the authorized representative of record.  

The Veteran was also afforded VA examinations in February 2006 and May 2011.  VA must provide an examination that is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examinations administered in this case are adequate for rating purposes as they include reports written after review of x-ray findings, an interview with the Veteran, range of motion testing, and specific findings indicating the nature and functional limitations of the Veteran's right knee disabilities.  For these reasons, the Board finds that the VA examinations are adequate for rating purposes and no need for a remand is warranted.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The Veteran has challenged the initial disability rating assigned to the service-connected right knee disability by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  As the Board will discuss in more detail below, the Board finds that symptoms and impairment related to the right knee disability have not changed in severity over the course of the appeal to warrant a staged rating. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 
8 Vet. App. 202.  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating for Right Knee Disability 

The Veteran contends that the right knee disability (strain and patellofemoral syndrome) is more severe than what is contemplated by the initially assigned 10 percent rating.  The Veteran has reported that he experiences right knee pain, instability, stiffness, weakness, and locking.  According to the Veteran, prolonged walking and sitting precipitates his flare-ups, which purportedly occur five days a week while working as a full-time janitor.  See May 2011 VA examination report.


For the entire initial rating period on appeal, the Veteran's right knee disability, diagnosed as right knee strain, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2013).  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a          40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.
Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2012). 

The VA General Counsel has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04.  

Further, a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  
38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated). 

After review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period, the Veteran's right knee disability (strain and patellofemoral syndrome) has been manifested by painful motion with normal extension, with flexion, at worst, to 110 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's right knee disability has not been met or more nearly approximated for any period.

The Board finds that the weight of the evidence demonstrates that the Veteran has had right knee pain, pain on motion, flexion, at worst, to 110 degrees, and extension within normal limits, even with such considerations of additional limitation of motion or function due to limiting factors such as pain, stiffness, weakness, and fatigability.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59).  During the February 2006 VA examination, the Veteran reported constant pain in the right knee that was deep, sharp, and throbbing, and eight to nine out of ten in intensity.  The Veteran also asserted that the pain decreased to six out of ten if he sat for an hour.  He further complained of some weakness in the knee, described as shakiness with pain, with the sensation that the knee might collapse.  The Veteran denied swelling, redness, or heat.  He reported that his knee had given way on one occasion, but that he had locking in the knee daily.  The Veteran reported that he treated both his knee and his hips with massage, stretching, Aleve, and Icy Hot bandage, all of which reportedly provided some relief.

The Veteran also reported at the February 2006 VA examination that cold weather aggravated the knee, producing ten-out-of-ten pain for two hours, with relief obtained by going inside and staying warm.  He further reported that repetitive motions also produced ten-out-of-ten pain as well as producing fatigue and loss of endurance, with this pain reduced by sitting at a computer for an hour.  

Upon physical examination, the February 2006 VA examiner noted that passive range of motion of the knee was from zero to 130 degrees, with pain reported at 
110 degrees, and active range of motion was to 118 degrees, with the Veteran stating he could go no further.  Physical findings were otherwise negative, and 
x-rays were similarly negative.  The examiner assessed, "Stress and strain of right knee with normal x-ray, but has chronic pain yet.  The x-ray report shows the completely normal knee."

A TriCare record of treatment and evaluation for the right knee in November 2006 notes the presence of patella grind, patella inhibition, an underdeveloped quadriceps muscle, and a rather marked q-angle, though the same rather marked q-angle was present on the left.  There was an active J-sign producing a palpable snapping on the right with no similar snapping on the left, but the examiner could not find an anatomical variation between the knees to account for the snapping sign in the right knee, particularly since the J-sign and q-angle were the same on the left.  The examiner noted that the snapping sensation on the right appeared associated with the pain presentation.  X-rays and MRIs of the right knee from February 2005 were noted to be normal.  The examiner noted that the Veteran had undergone physical therapy and that he had relief with use of a stabilizing brace for the right knee. However, the Veteran complained of persistent pain and he expressed concern for his future either with the military or if he was forced to leave the military due to his knee. 

Pursuant to the May 2011 Board remand, the Veteran was afforded a second VA examination in May 2011 to assess the current severity of the right knee disability, to include any increase due to changes in treatment, such as using a knee brace and engaging in physical therapy.  During the May 2011 VA examination, the Veteran reported right knee pain, frequent partial dislocations, giving way, instability, stiffness, weakness, and moderate flare-ups about five days a week.  Upon physical examination, the VA examiner noted crepitus, tenderness, pain at rest, and guarding of movement.  There was no evidence of instability or ankylosis.  Flexion was to 115 degrees and extension was normal.  The examiner noted that there was objective evidence of pain following repetitive movement, but no additional limitation after three repetitions was noted.  X-ray results revealed normal findings.   

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 (patellofemoral syndrome rated by analogy to arthritis) for the Veteran's noncompensable limitation of motion due to a painful right knee for the entire initial rating period.

The Board has specifically considered Diagnostic Code 5260, which contemplates impairment of the knees manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 60 degrees, disability ratings of 30, 20, 10 and  0 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  Here, the Veteran's right knee flexion was, at worst, to 110 degrees with pain in the February 2006 VA examination report.  Therefore, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the right knee for the entire initial rating period.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by flexion limited to, at worst, 110 with pain, and extension to zero degrees.  The Board finds that the evidence of record does not demonstrate additional limitation of motion to a compensable degree as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for any period.  
38 C.F.R. § 4.71a.

Next, Diagnostic Code 5261 contemplates impairment of the knees manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and                5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran had normal extension on all VA examinations.  For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated for any period.  

Moreover, as the evidence does not show a combination of extension limited to         10 degrees with flexion limited to 45 degrees, the Board further finds that a separate ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the right knee disability.  See VAOPGCPREC 9-04.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of the right knee.  In both the February 2006 and May 2011 VA examination reports, the VA examiners found no objective evidence of instability of the right knee.  Although the Veteran has reported instability associated with his right knee disability, the Board finds that specific clinical findings from the February 2006 and May 2011 VA examinations, showing no instability of the right knee and no dislocations, are more probative than such general assertions by the Veteran.  Notably, the May 2011 VA examiner noted that the Veteran appeared apprehensive during the examination and it was the examiner's impression that the Veteran was not completely truthful and did not give a full effort during the examination.  For these reasons, the Board finds that a separate rating on the basis of other impairment of the right knee, including recurrent subluxation or lateral instability, is not warranted.  See Diagnostic Code 5257.

The Board has also considered whether any other diagnostic code would allow for a rating in excess of 10 percent for the Veteran's right knee disability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran reported symptoms of locking and pain, the medical evidence revealed no effusion and no showing of dislocation of the semilunar cartilage; therefore, the evidence does not support a higher 20 percent rating under Diagnostic Code 5258.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Additionally, Diagnostic Code 5259 provides for a maximum 10 percent disability rating.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  Specifically, the May 2011 VA examiner noted no ankylosis of the right knee.  The very specific measures of ranges of motion during the appeal, which include notation of limitations due to pain and other factors, reflect ranges of motion of the right knee that precludes a finding of ankylosis.  

For these reasons, and upon review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the right knee disability for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5003 specifically provides for arthritis (or disability rated as arthritis, such as patellofemoral syndrome), limitation of motion, including due to pain, and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right knee disability has manifested painful motion, stiffness, weakness, and locking with normal extension, and with flexion, at worst, to 110 degrees.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the knee.  Further, the schedular rating criteria also provide for potentially separate schedular ratings, including under Diagnostic Code 5258 (subluxation or instability of the knee); however, the criteria have not been met.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (prolonged walking and sitting) and the effects on daily life.  In the absence of exceptional factors associated with the Veteran's right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the May 2011 VA examination report it was noted that the Veteran was employed full-time.  As such, the Board finds that a TDIU claim is not raised by the Veteran or the record.


ORDER

An initial evaluation in excess of 10 percent for a right knee disorder is denied. 




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


